Judgment, Supreme Court, New York County (Ira Gammerman, J), entered September 4, 2003, which, after a jury trial, awarded plaintiff the principal sum of $209,902.40, and directed that defendant’s property be sold at public auction to satisfy plaintiffs mechanic’s lien, unanimously affirmed, with costs.
The intention of the parties was fully determinable from the language of the agreement, which was unambiguous (see Kass v Kass, 91 NY2d 554, 566 [1998]). The court thus properly refused to allow extrinsic matter, in the form of a document containing preliminary specifications, into evidence (W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 162-163 [1990]). Hearsay testimony of defendant’s lessee, offered for the purpose of proving damages, was also properly disallowed (see Soho Generation of N.Y. v Tri-City Ins. Brokers, 256 AD2d 229, 231-232 [1998]). Concur— Tom, J.P., Saxe, Williams, Marlow and Sweeny, JJ.